SPECIALLY CONCURRING OPINION.
The policy involved provides a monthly annuity for the insured during her lifetime, and at her death, if the aggregate of the annuities is less than the premium paid, the difference is payable to beneficiaries named in the policy. That made it a combination life and annuity policy, as held in the Gully case,189 Miss. 830, 196 So. 796, 198 So. 763. To the same effect is the holding of our court in New York Life Ins. Co. v. Majet,173 Miss. 870, 161 So. 156, 101 A.L.R. 894. In other words, it was two *Page 355 
policies in one. Life insurance is defined in Bouvier's Law Dictionary, Rawle's Third Rev., vol. 1, pages 1619 and 1620, as follows:
"The insurance of the life of a person is a contract by which the insurer, in consideration of a certain premium, either in a gross sum or periodical payments, undertakes to pay the person for whose benefit the insurance is made, a stipulated sum, or annuity equivalent, upon the death of the person whose life is insured, whenever this shall happen, if the insurance be for the whole life, or in case this shall happen within a certain period, if the insurance be for a limited time."
In "A Treatise on the Law of Life and Accident Insurance," by Frederick H. Bacon, vol. 1, (4th Ed.), Sec. 207, there is this caption, "Endowment Insurance is Life Insurance." In that and following sections this subject is discussed.
It is a matter of common knowledge that it is not at all unusual for a life insurance company to write combination life and annuity policies.
It will be observed that the statute, Sec. 5630, 4 Code 1942 (Sec. 5128, Code 1930), fixes its own penalty for its violation. It provides for the revocation of the license of the insurance company to do business in the state. It contains no provision, either in direct language or by reasonable inference, that life insurance policies issued in violation of the statute shall be held void. The rule is probably universal in this country that where a statute prohibits a certain thing being done, and fixes its own penalty for its violation, the courts cannot by construction add any other or additional penalty. Where the statute itself provides no penalty, but the doing of the thing prohibited is made a crime by other laws of the state, of course, the thing done is void. That is not true here, however; the criminal laws of the state were not violated. Young v. State Life Ins. Co., 91 Miss. 710, 45 So. 706; Sullivan v. Ammons, 95 Miss. 196, 48 So. 244; *Page 356 
Huddleston v. McMillan Bros., 112 Miss. 168, 72 So. 892, are directly in point.
It follows from these views that the appellant is not entitled to recover because, so far as she is concerned, the contract is valid. The public alone is interested in seeing that the statute is complied with.